— In an action to recover damages for wrongful death, the appeals are from an order granting respondent’s motion to examine persons as witnesses (Civ. Prac. Act, § 288). Order reversed, without costs, and motion remitted to the Special Term for further proceedings not inconsistent herewith. Under the circumstances presented, the subject matter of the examinations of the witnesses Velma Richardson, Dr. J. Gr. Sharnoff and Dr. Milton Phillips, and of items 4 and 5 contained in the notice of motion as to witness Rose-Marie Bell Rhodes should not have been allowed, as said subject matter is irrelevant. Furthermore, the depositions should be taken before a Referee (Civ. Prac. Act, § 296-a), Nolan, P. J,, Beldock, Ughetta arid Klejpfeld, JJ., copcur; Murphy, J,, deceased.